Citation Nr: 9900695	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  89-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for essential 
hypertension, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from June 1972 to June 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the veterans claim of entitlement to an increased 
evaluation for essential hypertension, currently evaluated at 
10 percent.

Initially, the Board notes that the veterans claim was 
before the Board in March 1997.  At that time, the RO was 
directed to obtain additional post-1992 treatment records and 
to afford the veteran a VA examination, in which the current 
severity of his essential hypertension was addressed.  Review 
of the veterans claims file reveals that the RO complied 
with the Boards directives, as required by law.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Here, the RO obtained the 
veterans additional VA outpatient treatment records and 
afforded the veteran a VA examination specifically addressing 
his hypertension.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to an increased 
evaluation for his essential hypertension.  Specifically, the 
veteran asserts that his blood pressure has not stabilized 
with medication.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the veterans claim of entitlement to an 
increased evaluation for essential hypertension, currently 
evaluated at 10 percent.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been obtained by the RO.

2.  The veterans diastolic pressure is predominantly under 
100.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 10 
percent for the veterans essential hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).

In this instance, Diagnostic Code 7101 (Hypertensive vascular 
disease) currently provides for a 10 percent evaluation where 
the veterans diastolic pressure is predominantly 100 or 
more, or the systolic pressure is predominantly 160 or more, 
or where there is a minimum evaluation for an individual with 
a history of diastolic pressure predominantly 100 or more who 
requires medication for control of hypertension.  See 
38 C.F.R. Part 4, § 4.104, Diagnostic Code 7101.  A 20 
percent evaluation, the next higher, is warranted where the 
veterans diastolic pressure is predominantly 110 or more or 
the systolic pressure is predominantly 200 or more.  Id.  A 
40 percent evaluation is warranted where the veterans 
diastolic pressure is predominantly 120 or more.  Id.

However, where a law or regulation changes during the 
pendency of an appeal, the criteria most favorable to the 
veteran apply, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
such, the veterans essential hypertension must be evaluated 
under both sets of criteria, with the more advantageous one 
utilized.  Id.

Therefore, Diagnostic Code 7101, prior to January 12, 1998, 
provided for a 10 percent evaluation where the veterans 
diastolic pressure was predominantly 100 or more.  A 20 
percent evaluation, the next higher, was warranted where the 
veterans diastolic pressure was predominantly 110 or more 
with definite symptoms, and a 40 percent evaluation was 
warranted where the veterans diastolic pressure was 
predominantly 120 or more with moderately severe symptoms.  
It was noted that when continuous medication was shown 
necessary for control of hypertension, with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was to be assigned.

II.  Factual Background

In accordance with 38 C.F.R. Part 4, §§ 4.1 and 4.2 (1997) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
veterans essential hypertension.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the clinical histories.  
Moreover, the Board notes that the basic concept of the 
rating schedule is to compensate for present disability, not 
for past disability, potential future disability, or 
disability that is avoided by treatment.  38 U.S.C.A. § 1155; 
see also Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, 
the evidence of record pertinent to the veterans current 
level of disability due to his essential hypertension 
consists of VA outpatient treatment records (dated from 
January 1990 to November 1997) and a VA examination 
(conducted in October 1997, pursuant to the Boards March 
1997 remand).

The veterans VA outpatient treatment records document the 
following blood pressure readings taken subsequent to the 
veterans October 1992 VA examination, referenced by the 
Board in its October 1997 remand:  130/90 on December 10, 
1992; 128/90 on June 10, 1993; 154/90 on December 9, 1993; 
156/99 on June 9, 1994; 150/100  on July 7, 1994; 138/98 
(left arm) on and 130/90 (right arm) on July 28, 1994; 128/90 
(left arm) and 130/92 (right arm) on August 18, 1994; 134/94 
on January 8, 1995; 130/76 on January 13, 1995; 158/92 on 
February 9, 1995; 146/88 on April 20, 1995; 120/102 on June 
11, 1995; 144/72 on August 24, 1995; 140/100 on November 17, 
1995; 157/90 on February 29, 1996; 144/89 on August 29, 1996; 
167/88 and 146/96 (with large cuff) on April 24, 1997; 167/88 
on May 17, 1997; 139/87 on June 26, 1997; 140/110 on October 
15, 1997; and 170/97 on November 4, 1997.

The October 7, 1997, VA examination reflects the veterans 
in-service high blood pressure and notes that the veteran was 
currently taking Atenolol and Hydrochlorothiazide for his 
hypertension.  It was also noted that the veteran was 
extremely obese, that he reported drinking a six-pack of beer 
per day, and that he reported smoking a pack of cigarettes 
per day.  The veterans blood pressure lying down was 133/88.  
Sitting up, it was 135/71, and standing up, it was 149/84.  
The pertinent diagnosis was hypertension, longstanding and 
currently being controlled adequately on present medications.  
The examiner commented that the veterans hypertension 
necessitated the use of medications on a regular basis but 
that it was adequately controlled at that time.  The examiner 
also stated that the veterans major health problems seemed 
to be more related to obesity at that time and that his 
hypertension was also somewhat complicated by the veterans 
alcohol and tobacco abuse.


III.  Application

The Board recognizes the veterans contention that he is 
entitled to an increased evaluation for his essential 
hypertension.  However, the Board must adhere to established 
laws and regulations in its determinations.  As such, the 
veterans claim must be denied.  In this instance, the 
evidence of record reveals diastolic blood pressure readings 
predominantly below 100.

Initially, the Board must address its choice of schedular 
criteria and explain why the chosen criteria are more 
advantageous to the veteran.  In this regard, the Board finds 
neither set of criteria, either Diagnostic Code 7101 as 
currently written or that in effect prior to January 12, 
1998, to be more advantageous to the veteran.  Here, the 
current clinical evidence of record, at most, supports a 10 
percent disability rating under either version of Diagnostic 
Code 7101.  The veteran is already rated at 10 percent.

Specifically, the veterans blood pressure readings of 
record, from December 1992 to November 1997, document just 
four diastolic readings of 100 or more, out of over 20 
readings taken.  As such, the veterans diastolic readings 
cannot be interpreted as being predominantly 100 or more.  
Indeed, the veterans documented diastolic readings were, the 
majority of the time, under 100.

As discussed above, to warrant a 20 percent evaluation under 
Diagnostic Code 7101, as currently written, the veterans 
diastolic pressure must be predominantly 110 or more.  Under 
the criteria in effect prior to January 12, 1998, the 
veterans diastolic pressure had to be predominantly 110 or 
more with definite symptoms.  Here, out of the four diastolic 
readings over 100, only one reached 110.

Further, with respect to the veterans systolic readings, 
none reached the requisite 200 mark for a 20 percent 
evaluation under Diagnostic Code 7101, as currently written.  
Additionally, the criteria in effect prior to January 12, 
1998, did not even address systolic readings and 
corresponding evaluations.

Also, absent diastolic readings of predominantly 120 or more, 
the veterans essential hypertension fails to meet the 
schedular criteria for a 40 percent evaluation under both the 
current Diagnostic Code 7101 and the old.  Here, none of the 
veterans documented diastolic readings of record ever 
reached 120.

In light of the above, therefore, the Board finds that the 
veterans current disability picture more nearly approximates 
the schedular criteria for a 10 percent evaluation than that 
for a 20 percent evaluation.  See 38 C.F.R. § 4.7.  Here, the 
record clearly indicates that the veterans essential 
hypertension must be controlled by medication.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the August 1998 supplemental statement of the case, as he was 
provided with the applicable schedular criteria (both the 
current and that in effect prior to January 12, 1998) and 
informed of the evidence considered and the basis of the ROs 
determination.


ORDER

Entitlement to an increased evaluation for essential 
hypertension is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
